


Exhibit 10.28

 

Citizens Bancshares Corporation Fiscal Year PEO and PFO Certification

 

I, James E. Young, President/Chief Executive Officer, Cynthia N. Day, Senior
Executive Vice President/Chief Operating Officer, and Samuel J. Cox, Executive
Vice President/Chief Financial Officer, certify, based on my knowledge, that:

 

(i)             The entity serving as the compensation committee (the
“Committee”) of Citizens Bancshares Corporation (the “Company”) has discussed,
reviewed, and evaluated with senior risk officers at least every six months
during the period beginning on the later of September 14, 2009, or ninety days
after the closing date of the agreement between the TARP Recipient (as defined
below) and Treasury and ending with the last day of the TARP Recipient’s fiscal
year containing that date (the “applicable period”), the senior executive
officer (“SEO”) compensation plans and the employee compensation plans and the
risks these plans pose to the Company, Citizens Trust Bank (the “Bank”), and
each other entity aggregated with the Company as the “TARP Recipient” as defined
in the regulations and guidance established under section 111 of EESA
(collectively referred to as the “TARP Recipient”);

 

(ii)            The Committee has identified and limited during the applicable
period any features of the SEO compensation plans that could lead SEOs to take
unnecessary and excessive risks that could threaten the value of the TARP
Recipient, and during that same applicable period has identified any features of
the employee compensation plans that pose risks to the TARP Recipient and has
limited those features to ensure that the TARP Recipient is not unnecessarily
exposed to risks;

 

(iii)           The Committee has reviewed, at least every six months during the
applicable period, the terms of each employee compensation plan and identified
any features of the plan that could encourage the manipulation of reported
earnings of the TARP Recipient to enhance the compensation of an employee, and
has limited any such features;

 

(iv)           The Committee will certify to the reviews of the SEO compensation
plans and employee compensation plans required under (i) and (iii) above;

 

(v)            The Committee will provide a narrative description of how it
limited during any part of the most recently completed fiscal year that included
a TARP period the features in:

 

(A)         SEO compensation plans that could lead SEOs to take unnecessary and
excessive risks that could threaten the value of the TARP Recipient;

 

(B)         Employee compensation plans that unnecessarily expose the TARP
Recipient to risks; and

 

(C)         Employee compensation plans that could encourage the manipulation of
reported earnings of the TARP Recipient to enhance the compensation of an
employee;

 

--------------------------------------------------------------------------------


 

(vi)           The TARP Recipient has required that bonus payments, as defined
in the regulations and guidance established under section 111 of EESA (bonus
payments), to SEOs and any of the next twenty most highly compensated employees
be subject to a recovery or “clawback” provision during any part of the most
recently completed fiscal year that was a TARP period if the bonus payments were
based on materially inaccurate financial statements or any other materially
inaccurate performance metric criteria;

 

(vii)          The TARP Recipient has prohibited any golden parachute payment,
as defined in the regulations and guidance established under section 111 of
EESA, to an SEO or any of the next five most highly compensated employees during
the period beginning on the later of the closing date of the agreement between
the TARP Recipient and Treasury or June 15, 2009 and ending with the last day of
the TARP Recipient’s fiscal year containing that date;

 

(viii)         Except as discussed below, the TARP Recipient has limited bonus
payments to its applicable employees in accordance with section 111 of EESA and
the regulations and guidance established thereunder (the “TARP bonus payment
restrictions”) during the period beginning on the later of the closing date of
the agreement between the TARP Recipient and Treasury or June 15, 2009 and
ending with the last day of the TARP Recipient’s fiscal year containing that
date.  The TARP Recipient maintains an employee stock purchase plan for the
benefit of its employees in accordance with Section 423 of the Internal Revenue
Code.  The TARP Recipient’s most highly compensated employee, who is subject to
the TARP bonus payment restrictions, continued to participate in such employee
stock purchase plan after June 15, 2009 because the TARP Recipient did not
realize that the subsidy within the employee stock purchase plan for purchasing
stock constituted a “bonus payment” within the meaning of the TARP bonus payment
restrictions.  The Company has terminated the most highly compensated employee’s
participation in the employee stock purchase plan to prevent future subsidies
and has corrected the inadvertent bonus payments by requiring the most highly
compensated employee to repay the subsidy of $472 which was received on stock
purchases occurring on or after June 15, 2009.  In addition, the Company granted
the most highly compensated employee a long-term restricted stock award on
May 28, 2009, that included a 3-year graded vesting schedule but attempted to
comply with section 111 of EESA by providing that no portion of the award would
vest if any portion of the TARP funds received by the TARP Recipient remained
outstanding as of the vesting date.  However, Treasury guidance issued after the
award was granted provided that no portion of a long-term restricted stock award
could vest prior to 2 years after the grant date to be excluded from the TARP
bonus payment restrictions.  The Company intends to revise the vesting schedule
in the restricted stock award so that no portion of the award vests prior to the
second anniversary of the grant date and the award is excluded from the TARP
bonus payment restrictions;

 

(ix)           The board of directors of the Company has established an
excessive or luxury expenditures policy, as defined in the regulations and
guidance established under section 111 of EESA, by the later of September 14,
2009, or ninety days after the closing date of the agreement between the TARP
Recipient and Treasury; this policy has been provided to Treasury and its
primary regulatory agency; the TARP Recipient and its employees have complied
with this policy during the applicable period; and any expenses that, pursuant
to this policy, required

 

--------------------------------------------------------------------------------


 

approval of the board of directors, a committee of the board of directors, an
SEO, or an executive officer with a similar level of responsibility were
properly approved;

 

(x)            The TARP Recipient will permit a non-binding shareholder
resolution in compliance with any applicable Federal securities rules and
regulations on the disclosures provided under the Federal securities laws
related to SEO compensation paid or accrued during the period beginning on the
later of the closing date of the agreement between the TARP Recipient and
Treasury or June 15, 2009 and ending with the last day of the TARP Recipient’s
fiscal year containing that date;

 

(xi)           The TARP Recipient will disclose the amount, nature, and
justification for the offering during the period beginning on the later of the
closing date of the agreement between the TARP Recipient and Treasury or
June 15, 2009 and ending with the last day of the TARP Recipient’s fiscal year
containing that date of any perquisites, as defined in the regulations and
guidance established under section 111 of EESA, whose total value exceeds
$25,000 for any employee who is subject to the bonus payment limitations
identified in paragraph (viii);

 

(xii)          The TARP Recipient will disclose whether the TARP Recipient, the
board of directors of the Company, or the Committee has engaged during the
period beginning on the later of the closing date of the agreement between the
TARP Recipient and Treasury or June 15, 2009 and ending with the last day of the
TARP Recipient’s fiscal year containing that date, a compensation consultant;
and the services the compensation consultant or any affiliate of the
compensation consultant provided during this period;

 

(xiii)         Except as discussed below, the TARP Recipient has prohibited the
payment of any gross-ups, as defined in the regulations and guidance established
under section 111 of EESA, to the SEOs and the next twenty most highly
compensated employees during any part of the most recently computed fiscal year
that was a TARP period.  The TARP Recipient inadvertently allowed the payment of
certain gross-ups, in the aggregate amount of $24,826, in connection with
selected officers relinquishing their benefits under the Company’s bank owned
life insurance (BOLI) and indexed retirement plans in exchange for more stable
and definitive benefits under supplemental retirement and insurance plans that
are also more beneficial for the Bank’s long-term earnings position.  The
exchange occurred approximately one (1) year prior to the Company’s receipt of
TARP funds in March of 2009.  Subsequent to the Company’s receipt of such TARP
funds, Treasury issued additional guidance under section 111 of EESA to prohibit
gross-up payments and the Company inadvertently continued making such gross-up
payments after such additional guidance was issued.  However, the Company
intends to correct its inadvertent payment of gross-ups by requiring the
affected officers to repay the gross-up.

 

(xiv)         The TARP Recipient has substantially complied with all other
requirements related to employee compensation that are provided in the agreement
between the TARP Recipient and Treasury, including any amendments;

 

(xv)          The TARP Recipient has submitted to Treasury a complete and
accurate list of the SEOs and the twenty next most highly compensated employees
for the current fiscal year and the most recently completed fiscal year, with
the non-SEOs ranked in descending order of level

 

--------------------------------------------------------------------------------


 

of annual compensation, and with the name, title, and employer of each SEO and
most highly compensated employee identified; and

 

(xvi)         I understand that a knowing and willful false or fraudulent
statement made in connection with this certification may be punished by fine,
imprisonment, or both. (See, for example, 18 U.S.C. 1001.)

 

Date:

March 30, 2010

 

/s/ James E. Young

 

 

James E. Young

 

 

President/Chief Executive Officer

 

 

 

 

 

 

Date:

March 30, 2010

 

/s/ Cynthia N. Day

 

 

Cynthia N. Day

 

 

Senior Executive Vice

 

 

President/Chief Operating Officer

 

 

 

 

 

 

Date:

March 30, 2010

 

/s/ Samuel J. Cox

 

 

Samuel J. Cox

 

 

Executive Vice President/

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------
